Title: From Benjamin Franklin to Thomas Cushing, 15 September 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Sept. 15. 1774
I received, last week only, your Favour of June 27. and I have received no other from you since that of April 30. You complain of hearing seldom from me, and yet I have written oftener this Year than ever before. I apprehend our Letters are intercepted. I hope you have received mine of June 1. for in that you will find the Dates of many of the Letters I had written before that time; and I wish that for the future you would be so good as to mention the Dates of those you receive, as I shall always do for your Satisfaction of those I receive from you.
I rejoice to find that the whole Continent have so justly, wisely, and unanimously taken up our Cause as their own. This is an unexpected Blow to the Ministry, who rely’d on our being neglected by every other Colony: this they depended on as another Circumstance that must force our immediate Submission, of which they were likewise perfectly sure. They are now a little disconcerted, but I hear yet from that Quarter no Talk of retreating or changing of Measures. The Language of those about the Court rather is, that the King must now go on, whatever may be the Consequence. On the other hand our Friends are increasing and endeavouring to unite. I have been taking pains among them, to show the Mischief that must arise to the Whole from a Dismembring of the Empire, which all the Measures of the present mad Administration have a Tendency to accomplish; and which can only be prevented by such an Union of the Friends of Liberty, in both Houses, as will compell a Change of that Administration and those Measures. I must not now relate to you with whom I have conferr’d, nor the Conversations I have had on this Subject, lest my Letter fall into wrong Hands; but I may say I have reason to think a strong Push will be made at the very Beginning of the Session to have all the late Acts revers’d, and a solemn Assurance given America that no future Attempts shall be made to tax us without our Consent. Much depends on the Proceedings of the Congress. All sides are enquiring when an Account of them may be expected: And I am advis’d by no means to leave England till they arrive. Their Unanimity and Firmness will have great Weight here, and probably unhorse the present wild Riders.
I inclose a Copy of mine mention’d above. Since the Date of that I have written several short Letters to you, inclosing the Bishop of St. Asaph’s Speech (which is admired here as a Masterpiece of Eloquence and Wisdom) An Address to Protestant Dissenters, and sundry other Pieces and Papers that I have been instrumental in Writing, Printing or Publishing here. It would encourage me, if you could find time to acknowledge the Receipt of such things, and let me know how they were approved. Nothing material has pass’d here in publick Affairs since the Rising of Parliament. Great Preparations are now making for the Election of a new One; and a War with Spain is apprehended, but will be avoided if possible. I am, Sir, with great Esteem and Respect, Your most obedient humble Servant
B Franklin

The Bishop’s Speech has had four Editions the last of 5000 Number.
Honble. Thos Cushing, Esqr

 
Endorsed: Benja Franklin Esqr  London Sept 15. 1774
